Order entered October 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00671-CR

                          RODRICK ONEALL TAYLOR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-75219-W

                                             ORDER
       Before the Court is appellant’s October 21, 2019 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due by November 20,

2019. Appellant is cautioned that the failure to file his brief by that date may result in the appeal

being abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).


                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE